United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 August 6, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 06-61046
                           Summary Calendar




                             NANCY CARTER

                                              Plaintiff - Appellant


                                VERSUS


 STATE OF MISSISSIPPI; MISSISSIPPI DEPARTMENT OF REHABILITATION
     SERVICES; OFFICE OF DISABILITY DETERMINATION SERVICES


                                              Defendants - Appellees



            Appeal from the United States District Court
         For the Southern District of Mississippi, Jackson
                             3:03-CV-780



Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

      Essentially for the reasons assigned by the district court in

its thorough September 30, 2006 Memorandum and Order, we affirm the

district court judgment.

      AFFIRMED.



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2